Citation Nr: 1631578	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

While the Veteran was previously pro se in this appeal, in February 2016, he designated Disabled American Veterans as his representative.  Review of the record shows that DAV represented him during the June 2016 Board hearing.  As such, the Board acknowledges the change of representation in this appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

For reasons explained below, the issue of service connection for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of an October 2010 letter that explained the evidence necessary to substantiate his service connection claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, all post-service treatment records identified by the record and the Veteran, and his statements in support of his claim. 

Additionally, the Veteran was afforded a VA audiological examination in May 2011 that was adequate to adjudicate the service connection claim decided herein, as it includes an interview with the Veteran, a review of the record, an appropriate examination, and medical opinion based upon all pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been satisfied with regarding the issue decided herein.

As noted, the Veteran was afforded a hearing before the undersigned VLJ in June 2016, during which he presented oral argument in support of the claim on appeal.  During the hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the reasons why he believes service connection is warranted for bilateral hearing loss.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and no such evidence was identified.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Therefore, the Board concludes that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran is seeking service connection for bilateral hearing loss.  He has asserted that, during service, he worked as an air police officer and security guard and was assigned guard duty in areas that required he be exposed to jet engine noise on a daily basis.  He has asserted that, when he left those areas, he had constant ringing in his ears that has never gone away and gotten worse over the years.  During the June 2016 hearing, he testified that he was not given hearing protection during service and he recalled one incident in early 1966 when he experienced decreased hearing after a B57 aircraft caught fire causing the cannons and bomb onboard to explode.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the Veteran's hearing was within normal limits at audiological examinations conducted at entrance and separation from service, and he denied having hearing loss at separation from service.  See reports of medical examination dated June 1964 and May 1968; see also May 1968 report of medical history.  

Despite normal audiometric findings and no complaints of hearing loss at the time of his service discharge, his DD214 reflects that his military occupational specialty in the Air Force was a security policeman and sergeant guard and that he served at the Headquarters Air Base Wing at Wright-Patterson Air Force Base.  As such, the Board finds the Veteran's reports of exposure to noise from aircraft while performing guard duty is consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The Board further finds that the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period.  38 C.F.R. § 3.385.  Specifically, a May 2011 VA audiological evaluation revealed such a diagnosis consistent with VA regulations.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his military service.

The audiologist who conducted the May 2011 VA examination noted the Veteran's in-service noise exposure and his report of losing hearing and tinnitus following a blast in January 1966.  However, following physical examination and a review of the Veteran's claims file and medical records, the audiologist opined that the Veteran's current hearing loss was not caused by or a result of acoustic trauma on active duty, noting that the Veteran entered and was discharged from service with normal hearing in both ears.  The audiologist further reasoned that there were no permanent shifts in the Veteran's hearing during service, further noting that delayed onset hearing loss has not been proven to occur.  In this regard, the audiologist explained that, once the Veteran was away from excessive military noise, his hearing loss would not have started after the fact.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  While the evidence shows that the Veteran has current bilateral hearing loss for VA purposes, the most probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the May 2011 VA audiologist's opinion that the Veteran's bilateral hearing loss is less likely than not related to service, as his hearing was normal at service discharge, that there was no permanent shift in hearing during service, and that hearing loss manifested after noise exposure has ended has not been proven to occur.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no contrary medical opinion is of record.

Moreover, the clinical evidence of record fails to show that bilateral hearing loss manifested until approximately 2008 or 2009, more than 40 years after service discharge.  See May 2011 VA examination report; June 2016 Board hearing transcript.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the statements of the Veteran and his representative linking the Veteran's military service, to include noise exposure, to his current bilateral hearing loss.  During the June 2016 hearing, the Veteran's representative also argued that there were some shifts in the Veteran's hearing from entrance to separation.  

The Veteran is also competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service, and his representative is competent to interpret basic audiological graphs.  However, the Veteran, as a lay person, is not competent to attribute his hearing loss to any instance of his military service, as he has not demonstrated that he is an expert in determining the etiology of hearing loss.  Likewise, while the representative may be competent to interpret basic audiological graphs, the May 2011 VA audiologist is a trained medical professional who interpreted the service audiograms and determined there was no evidence of a permanent shift in the Veteran's hearing during service, which is considered more probative than the representative's lay assertions.  

While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Neither the Veteran's nor his representative's statements linking the Veteran's current hearing loss to his military service are within the realm of knowledge of a layperson, as such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, neither the Veteran nor his representative are competent to render an opinion regarding the etiology of his bilateral hearing loss and their opinions and statements on such matter are not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Veteran in seeking service connection for ischemic heart disease (IHD) as secondary to his exposure to herbicides in Vietnam.  

At the outset, the Board notes that the evidence reflects the Veteran served in the Republic of Vietnam from November 15, 1965 to September 20, 1966, and, thus, presumed to have been exposed to herbicides during such service.  See 38 U.S.C.A. § 1116(f).  The Board also notes that IHD is a disability presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).

The remaining inquiry is whether the Veteran has a current diagnosis of IHD.  For VA purposes, IHD associated with herbicide exposure includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  

In the instant case, review of the record reveals several EKG reports that show ST and T wave abnormalities with additional notations that include "consider inferior ischemia" and "changes may be due to myocardial ischemia."  See EKGs dated August 2008, May 2011, and April 2013.  Despite the foregoing, there is no medical evidence or opinion of record showing that subsequent testing was done to confirm a diagnosis of ischemia, although a June 2011 VA examiner expressed the view there was no evidence to support a current diagnosis of IHD.  

The Veteran recently submitted a March 2016 IHD Disability Benefits Questionnaire completed by a private physician, Dr. Loving, who stated the Vet has a current diagnosis of IHD - specifically cardiac ischemia that was diagnosed on August 26, 2008.  However, that particular diagnosis is not reflected in the record and, while Dr. Loving noted the Veteran had a history of myocardial infarction, that was denied at the June 2016 hearing.  The Board also notes that the evidentiary record does not contain any records of evaluation or treatment from Dr. Loving.  

Given the foregoing, the Board finds that an additional medical examination is needed to confirm whether the Veteran has a current diagnosis of IHD.  

On remand, the Veteran should also be requested to identity and/or submit evidence from any healthcare provider who has treated him for a heart disability, including IHD, since service.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his heart disability since service.  After securing any necessary authorization from him, obtain all identified treatment records.  In particular, any records of treatment by Dr. Loving should be sought.  

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine if he has a current diagnosis of ischemic heart disease, to include, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina).  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

In particular, the examiner should determine whether the Veteran has manifested ischemic heart disease at any time since September 2010.  The bases for the examiner's conclusions should be fully explained.   

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


